
	

113 HR 2398 IH: To prohibit the Secretaries of the Interior and Agriculture from taking action on Federal lands that impede border security on such lands, and for other purposes.
U.S. House of Representatives
2013-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2398
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2013
			Mr. Bishop of Utah
			 (for himself, Mr. Goodlatte,
			 Mr. Smith of Texas,
			 Mr. King of New York,
			 Mr. Carter,
			 Mr. Labrador,
			 Mr. Hastings of Washington, and
			 Mr. McCaul) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on
			 Agriculture and
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the Secretaries of the Interior and
		  Agriculture from taking action on Federal lands that impede border security on
		  such lands, and for other purposes.
	
	
		1.Prohibition on actions that
			 impede border security on certain Federal land
			(a)Short
			 titleThis section may be
			 cited as the National Security and Federal Lands Protection Act.
			(b)Prohibition on
			 Secretaries of the Interior and AgricultureThe Secretary of the Interior or the
			 Secretary of Agriculture shall not impede, prohibit, or restrict activities of
			 U.S. Customs and Border Protection on Federal land located within 100 miles of
			 an international land border that is under the jurisdiction of the Secretary of
			 the Interior or the Secretary of Agriculture, to execute search and rescue
			 operations and to prevent all unlawful entries into the United States,
			 including entries by terrorists, other unlawful aliens, instruments of
			 terrorism, narcotics, and other contraband through the international land
			 borders of the United States.
			(c)Authorized
			 activities of U.S. Customs and Border ProtectionU.S. Customs and Border Protection shall
			 have immediate access to Federal land within 100 miles of the international
			 land border under the jurisdiction of the Secretary of the Interior or the
			 Secretary of Agriculture for purposes of conducting the following activities on
			 such land that prevent all unlawful entries into the United States, including
			 entries by terrorists, other unlawful aliens, instruments of terrorism,
			 narcotics, and other contraband through the international land borders of the
			 United States:
				(1)Construction and
			 maintenance of roads.
				(2)Construction and
			 maintenance of barriers.
				(3)Use of vehicles to
			 patrol, apprehend, or rescue.
				(4)Installation,
			 maintenance, and operation of communications and surveillance equipment and
			 sensors.
				(5)Deployment of
			 temporary tactical infrastructure.
				(d)Clarification
			 relating to waiver authority
				(1)In
			 generalNotwithstanding any other provision of law (including any
			 termination date relating to the waiver referred to in this subsection), the
			 waiver by the Secretary of Homeland Security on April 1, 2008, under section
			 102(c)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of
			 1996 (8 U.S.C. 1103 note; Public Law 104–208) of the laws described in
			 paragraph (2) with respect to certain sections of the international border
			 between the United States and Mexico and between the United States and Canada
			 shall be considered to apply to all Federal land under the jurisdiction of the
			 Secretary of the Interior or the Secretary of Agriculture within 100 miles of
			 the international land borders of the United States for the activities of U.S.
			 Customs and Border Protection described in subsection (c).
				(2)Description of
			 laws waivedThe laws referred to in paragraph (1) are limited to
			 the Wilderness Act (16 U.S.C. 1131 et seq.), the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.), the National Historic Preservation Act (16 U.S.C. 470 et
			 seq.), Public Law 86–523 (16 U.S.C. 469 et seq.), the Act of June 8, 1906
			 (commonly known as the Antiquities Act of 1906; 16 U.S.C. 431 et
			 seq.), the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the National
			 Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.),
			 the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.), the Fish and
			 Wildlife Coordination Act (16 U.S.C. 661 et seq.), subchapter II of chapter 5,
			 and chapter 7, of title 5, United States Code (commonly known as the
			 Administrative Procedure Act), the National Park Service Organic
			 Act (16 U.S.C. 1 et seq.), the General Authorities Act of 1970 (Public Law
			 91–383) (16 U.S.C. 1a–1 et seq.), sections 401(7), 403, and 404 of the National
			 Parks and Recreation Act of 1978 (Public Law 95–625, 92 Stat. 3467), and the
			 Arizona Desert Wilderness Act of 1990 (16 U.S.C. 1132 note; Public Law
			 101–628).
				(e)Protection of
			 legal usesThis section shall not be construed to provide—
				(1)authority to
			 restrict legal uses, such as grazing, hunting, mining, or public-use
			 recreational and backcountry airstrips on land under the jurisdiction of the
			 Secretary of the Interior or the Secretary of Agriculture; or
				(2)any additional
			 authority to restrict legal access to such land.
				(f)Effect on State
			 and private landThis Act shall—
				(1)have no force or
			 effect on State or private lands; and
				(2)not provide
			 authority on or access to State or private lands.
				(g)Tribal
			 sovereigntyNothing in this section supersedes, replaces,
			 negates, or diminishes treaties or other agreements between the United States
			 and Indian tribes.
			
